                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

SHAMIKA JONES, on behalf of                       )
herself and all others similarly                  )
situated, et al.,                                 )
                                                  )
       Plaintiffs,                                )
                                                  )
v.                                                )   CIVIL ACTION 16-0622-WS-B
                                                  )
COTY INC., et al.,                                )
                                                  )
       Defendants.                                )

                                              ORDER
       This matter comes before the Court sua sponte. On September 14, 2018, the undersigned
entered an omnibus Order (doc. 169) addressing numerous pending motions, including six
summary judgment motions, in these consolidated cases. With respect to plaintiff Brianna
Franks, the September 14 Order directed the parties to show cause, on or before September 28,
2018, why Franks’ surviving individual claims should not be dismissed for lack of federal
subject-matter jurisdiction. The September 28 deadline has expired with no response from any
parties to the show-cause portion of the omnibus Order.
       In her Class Action Complaint (doc. 44-1) originally filed in the U.S. District Court for
the Southern District of Mississippi, prior to consolidation in this Court, Franks alleged that
federal jurisdiction was proper “pursuant to 28 U.S.C. § 1332(d) because there are more than 100
Class members, the aggregate amount in controversy exceeds $5,000,000.00, exclusive of
interest, fees, and costs, and at least one Class member, Plaintiff Breonna Franks, is a citizen of a
state different from at least one Defendant.” (Doc. 44-1, ¶ 9.) Franks’ Class Action Complaint
lacked any other jurisdictional allegations. We now know that Franks has chosen not to pursue
any class claims, but instead advances purely individual claims as set forth in her Complaint.1 In

       1
               We know this to be so because Plaintiffs’ Motion for Class Certification (doc.
143) is confined to the claims of plaintiffs Diane Bowden and Carrie Bowens for violation of the
Alabama Deceptive Trade Practices Act. Plaintiffs do not seek class certification of any claim
that was or could have been brought by Franks.
the wake of the summary judgment ruling, Franks’ only remaining causes of action against
defendants are purely individual claims under Mississippi law for unjust enrichment (Count I)
and breach of express warranty (Count III). Obviously, jurisdiction cannot lie pursuant to 28
U.S.C. § 1332(d) as to Franks’ Complaint because Franks is no longer pursuing any class claims.
        While Franks’ individual state-law claims might be subject to supplemental jurisdiction
under 28 U.S.C. § 1367 (because original jurisdiction was initially proper as to her class claims),
the subsequent dismissal / abandonment of her class claims weighs in favor of this Court
declining to exercise such supplemental jurisdiction and instead dismissing the remaining claims
without prejudice. See, e.g., Vibe Micro, Inc. v. Shabanets, 878 F.3d 1291, 1296 (11th Cir. 2018)
(“When all federal claims are dismissed before trial, a district court should typically dismiss the
pendant state claims as well.”); Cook ex rel. Estate of Tessier v. Sheriff of Monroe County, Fla.,
402 F.3d 1092, 1123 (11th Cir. 2005) (“Because no basis for original federal jurisdiction
presently exists, the district court has discretion to decline to exercise supplemental
jurisdiction.”); Baggett v. First Nat’l Bank of Gainesville, 117 F.3d 1342, 1353 (11th Cir. 1997)
(“[T]his Court finds that the state law claims remaining in this action are best resolved by the
Georgia courts. This is especially true here where the Court is dismissing Plaintiffs’ federal law
claim prior to trial.”). The propriety of this result is reinforced by the facts that: (i) no party
elected to be heard in response to the Show Cause Order; and (ii) Franks’ claims are brought
under Mississippi law, whereas the only remaining class claims joined in this action sound
exclusively under Alabama law (for violation of the Alabama Deceptive Trade Practices Act).
Such Mississippi claims are best resolved by Mississippi courts.
        For all of the foregoing reasons, the Court in its discretion elects not to exercise
supplemental jurisdiction over plaintiff Brianna Franks’ remaining individual state-law claims
asserted against defendants. Accordingly, Franks’ Class Action Complaint (doc. 44-1) is
dismissed without prejudice to her ability to refile in state court.


        DONE and ORDERED this 2nd day of October, 2018.

                                                s/ WILLIAM H. STEELE
                                                UNITED STATES DISTRICT JUDGE




                                                   -2-
